Citation Nr: 0528481	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  04-01 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral pes planus with a history of plantar fasciitis 
(flat feet herein).  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from May 1982 to March 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in Columbia, South Carolina.  The February 2003 RO 
denied a claim for an increased (compensable) evaluation for 
the veteran's service-connected flat feet.  

Upon receipt of the veteran's July 2003 notice of 
disagreement (NOD), the appeal was transferred to the 
Nashville, Tennessee, VA RO, where the appeal continued.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim on appeal, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of that claim.  

2.  The veteran's bilateral pes planus, with history of 
plantar fasciitis, is characterized by evidence indicating 
occasional callosities, with occasional pain on manipulation 
and use of the feet, disability which approximates no more 
than moderate bilateral pes planus, with no marked deformity 
or indication of swelling on use.  


CONCLUSION OF LAW

The criteria for a 10 percent rating for bilateral pes 
planus, with history of plantar fasciitis, are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.71a, Diagnostic Code 5276 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claim for an increased (compensable) rating for service-
connected pes planus with history of plantar fasciitis; the 
evidence that would be necessary to substantiate the claim; 
and whether the claim has been fully developed in accordance 
with the VCAA and other applicable law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain. The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

The veteran's claim on appeal was received at the RO in 
October 2002 and denied in an RO decision of February 2003.  
The RO provided notice of VCAA in a November 2002 letter, 
prior to the initial RO decision to deny the claim in 
February 2003.  Therefore, as to the claim on appeal, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide this claim on appeal would not be 
prejudicial to the claimant.  The Board adds that a second 
notice of VCAA was issued in June 2005, after the veteran's 
representative indicated that there was no additional 
evidence to submit, and no reply from the veteran is of 
record.  

VA has also complied with the purpose of the notice 
requirement of the VCAA, and there is no further available 
evidence which would substantiate the claim on appeal.  See 
38 U.S.C.A. § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

VA has made reasonable efforts to identify and obtain 
relevant records in support of the claim on appeal.  
38 U.S.C.A. § 5103A (a), (b), (c).  VA and private treatment 
records were obtained, and the RO afforded the veteran VA 
examinations of the feet in December 2002 and April 2004.  

The record also indicates that the veteran was provided with 
a copy of the February 2003 RO rating decision setting forth 
the general requirements of applicable law pertaining to 
evidence to support the claim on appeal.  The general 
advisement was reiterated in a Statement of the Case (SOC) 
dated in December 2003 and a supplemental statement of the 
case (SSOC) dated in April 2005.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this appeal.  Given the development 
undertaken by the RO and the fact that the veteran has 
pointed to no other evidence which has not been obtained, the 
Board finds that the record is ready for appellate review as 
to the claim for an increased (compensable) rating for pes 
planus.  

The Merits of the Claim

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).  
In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disabilities.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities.  Furthermore, in 
an increased rating case the present disability level is the 
primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

The severity of the veteran's service-connected flat feet is 
to be ascertained for VA rating purposes by application of 
38 C.F.R. § 4.71a, Part 4 (1994), Diagnostic Code 5276 of the 
Schedule.  Under Diagnostic Code 5276, a noncompensable 
evaluation is assigned for mild flat feet with symptoms 
relieved by built-up shoe or arch supports.  A 10 percent 
rating is assigned for moderate flatfoot impairment, with the 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo-achillis, and pain on manipulation and 
use of the feet, whether bilateral or unilateral.  A 30 
percent rating is assigned for bilateral severe acquired 
flatfoot, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  (Emphasis added).  A 50 percent 
rating is warranted for pronounced bilateral acquired 
flatfeet, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo-achillis on manipulation, not 
improved by orthopedic shoes or appliances.  (Emphasis 
added).  

The normal range of ankle motion is from zero to 20 degrees 
of dorsiflexion and from zero to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.  

The evidence of record shows occasional treatment for the 
veteran's painful flat feet, as well as treatment for 
symptoms of Diabetes Mellitus, Type II, as well as other 
disorders not pertinent to the appeal, with no marked 
deformity or indication of swelling of the feet.  Clinical 
findings on VA examinations have varied widely.  Findings on 
VA examination of the feet in December 2002 were very 
limited, with the veteran reporting pain in the feet on 
running, as well as some occasional tingling sensation in the 
feet, and some morning stiffness in the feet.  The objective 
examination revealed only minimal pronation of the feet, with 
no pain on manipulation of the feet and no callosities.  The 
veteran was noted to be an orthotist/prosthetist who makes 
his own cork and leather inserts for his shoes.  X-rays 
revealed no evidence of pes planus.  

VA treatment records of December 2002 to the present show 
occasional treatment for complaints of foot pain from January 
2003, when a blister was noted, with additional complaints of 
pain in April and June of 2003.  Private treatment records 
regard disorders not pertinent to the appeal.  

Additional clinical findings were noted on VA examination of 
the feet in April 2004.  At that time, right plantar flexion 
was from 0 to 34, with left plantar flexion from 0 to 36, and 
normal noted to be from 0 to 45.  See 38 C.F.R. § 4.71a, 
Plate II.  Upon standing, examination revealed a, "mild to 
moderate" amount of flexible pes planus bilaterally, with 
decreased strength to plantar flexion and inversion on the 
left, normal on the right, and a 4 degree valgus orientation 
of both heels.  Upon toe raises, the right heel came into 
varus nicely, while the left did not.  The veteran was unable 
to perform a one leg toe raise on the left, and he had callus 
formations over the medial calcaneus, the medial first 
metaphalangeal and medial hallux, more on the left than the 
right.  The examiner noted some hyperemia in both feet, but 
the skin was found to be otherwise intact bilaterally.  No 
pain was noted on motion of the ankle.  Both hind feet were 
in 4 degrees of valgus and could be manipulated back into 
varus without difficulty.  There was normal alignment of both 
the forefoot and midfoot, with palpable pulses in both feet.  
X-rays were negative as on prior examination.  

The findings on VA examinations of the feet in December 2002 
and April 2004 are irreconcilable, particularly in light of 
the veteran's profession and minimal treatment.  Further 
inquiry could be undertaken with a view towards development 
of the claim.  However, under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  A 
compensable evaluation for pes planus will be granted on this 
basis.  

The above clinical evidence more closely approximates the 
criteria for a 10 percent rating under Diagnostic Code 5276 
on account of pain on manipulation and use of the feet, 
bilateral or unilateral, as demonstrated on most recent VA 
examination in April 2004.  It is noted that this finding was 
not demonstrated on earlier VA examination.  Additionally, 
the veteran now appears to have some calluses and hyperemia 
in both feet, with a, "mild to moderate" amount of flexible 
pes planus, as well as pain on use, and decreased strength to 
plantar flexion and inversion on the left.  In finding that 
the criteria for a 10 percent evaluation are more closely 
approximated, the Board also finds that the above clinical 
findings do not more closely approximate severe pes planus, 
or a marked pes planus deformity.  This is particularly true 
since VA and private treatment records demonstrate minimal 
treatment, and the veteran-as and orthotist-appears to be 
able to fashion inserts which provide some measure of relief.  
See Report of VA examination, December 2002.  

Notwithstanding the above discussion, an increased rating may 
be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the veteran's pes planus 
disability present such an unusual or exceptional disability 
picture at any time so as to require consideration of an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability." 38 C.F.R. § 4.1. The 
Board finds that a 10 percent schedular evaluation in this 
case is not inadequate.  The Board further finds no evidence 
of an exceptional disability picture in this case.  The 
veteran has not required any-far from frequent-
hospitalizations for his pes planus disorder, and his very 
occasional treatment has been minimal.  The veteran has not 
offered any objective evidence of any increased symptoms due 
to his pes planus which would render impractical the 
application of the regular schedular standards.  VA 
examination findings were minimal in December 2002, with 
additional findings in April 2004, without explanation.  
Consequently, the Board concludes that referral of this case 
for consideration of an extraschedular rating is not 
warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 
96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  

The objective medical evidence of record warrants no more 
than a 10 percent evaluation for pes planus under all 
applicable law and regulations.  

ORDER

The claim for a 10 percent evaluation for pes planus, with 
history of plantar fasciitis, is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


